DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	This Office Action is responsive to the supplementary amendment filed on 09/15/2022; claim(s) 1- 20 is/are pending, of which claims16- 20 are withdrawn from consideration responsive the restriction requirement.
	Claim(s) 1 & 8 is/are independent claim(s). 	
Response to Arguments
Applicant's arguments filed 09/15/2022 & 06/16/2022 have been fully considered but they are not persuasive. Examiner notes that arguments filed on 09/15/2022 & 06/16/2022, both contains the same texts. Applicant’s submission of updated claims on 09/15/2022 is responsive to examiner’s inquiry about confusing limitations of claim 1 filed on 06/16/2022, see attached Interview Summary.
Specifically, as best understood by Examiner, applicant argues that the cited documents, separately and in combination, fail to teach or suggest at least one claim element for each of the pending claims and requests to remove the rejections of claims 1-15 because:
1) Schaedlich has nothing to do with detecting an open circuit condition at a measurement pin or, alternatively, a short circuit between two adjacent measuring pins that share a same supply and ground connections. 

In particular, the invention in Schaedlich does not open a connection to a reference, e.g., supply or ground, to apply a current source to electrical components to determine whether a fault condition exists based on an inflection, which is true even for adjacent pins that are not necessarily directly connected to the current source. As Applicant's representative pointed out, all that Schaedlich does is to simply compare a value measured at an electrical component, e.g., a resistor, to that of a "predefined value which corresponds to the terminal value of the current source 1 [sic]," to determine whether the electrical component is faulty. See, e.g., Schaedlich CJ{ 29 (cited in the Office Action, e.g., at 2, 6). (Remarks,  page 7).

Examiner’s Response: Examiner respectfully disagrees.
I)  First, Office clarifies that while Schaedlich is relied to show detecting a fault condition, it is not relied for detecting an open circuit condition at a measurement pin or, alternatively, a short circuit between two adjacent measuring pins that share a same supply and ground connections as argued. Furthermore, independent claims 1 & 8 do not require detecting of the specific fault conditions namely the “open circuit” and “short circuit” as argued. 
II) Second, Examiner acknowledges that dependent claims recite open circuit and short circuit types faults but Office has relied on other references to teach these features. Applicant’s reply is silent about stating why these other secondary references do not teach open circuit and short circuit types of fault. Therefore, outstanding rejections are respectfully maintained.
III) Examiner also disagrees with applicant’s another argument of “the invention in Schaedlich does not open a connection to a reference, e.g., supply or ground, to apply a current source to electrical components to determine whether a fault condition exists based on an inflection, which is true even for adjacent pins that are not necessarily directly connected to the current source”. This is because Schaedlich’s switch 24 (see, annotated Fig. 2) can clearly open the connection to the reference voltage (battery  4) to determine whether a fault condition exits or not in the transistor 9 and/or the resistor 8. That is, the switch 24 causes the precharging circuit 7 to be disconnected from the intermediate circuit 3 with battery 4 during testing the functionalities of the components like circuit items 8 & 9.

Please note Schaedlich teaches:
[0015] Particularly preferably, the transistor is switchable into a blocking state for the purpose of testing the function of said transistor, wherein the voltage dropping across the first electronic component has a value of 0. The terminal voltage of the power source is present across the transistor and the first electronic component. If the transistor is switched into a blocking state by the microcontroller, no current flows through the first electronic component, for which reason no voltage drop is measurable across the first electronic component. Consequently, the functionality of the transistor is given.

[0037] In order to test the function of the resistor 8 or of the transistor 9, the precharging circuit 7′ is decoupled from the intermediate circuit 3 by opening the fifth switch 24 by means of the controller 17′ or by means of the microcontroller 15′. Optionally, the return line to the regulator 10 can be interrupted by the second switch 19 being opened by the microcontroller 15′. Closing the sixth switch 25 causes the terminal voltage of the current source 21 produced at the terminals 22 to be present across the transistor 9 and the resistor 8.

[0038] If the functionality of the transistor 9 is to be tested, the transistor 9 is switched into a blocking state using the microcontroller 15′ by closing the first switch 18. If, in this switching state of the transistor 9, no voltage drop across the resistor 8 can be calculated by the microcontroller 15′ via the diagnosis path 16 or if the voltage dropping across the resistor 8 has a value of 0, the transistor 9 is functional. If a voltage drop across the resistor 8 can be measured by the microcontroller 15′ when the transistor 9 is in a blocking state, the transistor 9 is faulty.

    PNG
    media_image1.png
    708
    1026
    media_image1.png
    Greyscale

	
	Therefore, Schaedlich clearly teaches overly broad features of the claims 1 & 8 as set forth below.
Claim Rejections - 35 USC § 102
	Claim(s) 1, 8, & 13 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Schaedlich (US 20150326065 A1, reference of the record).

	Regarding claim 1, Schaedlich teaches a fault detection circuit [circuit shown in figs.1- 2 having intermediate circuit 3 and a precharging circuit 7/7’] for determining a circuit failure in a multichannel circuit, the fault detection circuit comprising:
	a) one1 or more switches [items 5, 6, 18, 19, 23, 24] (Figs. 1- 2);
	b) one or more resistors [“the resistor 8”] releasably coupled to the one or more switches, the one or more switches removably coupled [e.g., switch 24 can decouple the intermediate circuit 3 having a reference potential of the battery 4 which can be zero in negative terminal and power supply voltage in positive terminal] configured to decouple [“precharging circuit 7' is decoupled from the
intermediate circuit 3 by opening the fifth switch 24” means the resistor 8 is decoupled from the potential of the battery which has “value of 0” in negative terminal as can be clear to PHOSITA. Please note the switch 24 of Schaedlich is decoupling the precharging circuit 7 including its resistor 8 with battery 4 in the similar manner as in applicant’s Fig. 1, wherein the switch 140 decouples the reference potential (VAA 122) with resistor 118/122] at least one of the one or more resistors from a reference potential (Figs. 1- 2, [0037]); and
	c) a current source [“a power source designed as a current source 21” that can be coupled to the voltage node above the resistor 8 by closing the switch 25 in fig. 2, wherein while testing “functionality of the transistor 9”] that in response to being coupled to a voltage node [node above the resistor 8, “voltage drop across the resistor 8”] causes the voltage node to substantially assume [“no voltage drop across the resistor 8 can be calculated by the microcontroller 15' via the
diagnosis path 16 or if the voltage dropping across the resistor 8 has a value of 0, the transistor 9 is functional”, i.e., when the “transistor 9” is normal, the measured voltage assumes the value of reference potential (zero or ground and applicant’s specification including depending claim 13 states “ground potential” as an example of “reference potential”] the reference potential (Fig.2, [0015, 0037-0038]),
	wherein in response to the one or more switches decoupling [“In order to test the function of the resistor 8 or of the transistor 9, the precharging circuit 7′ is decoupled from the intermediate circuit 3 by opening the fifth switch 24”. Please note claim requires using one switch from any of the switches to decouple the reference potential. Hence, opening the switch 24 decouples the reference potential of the battery 4] the reference potential from the voltage node, the voltage node no longer assuming [“If a voltage drop across the resistor 8 can be measured by the microcontroller 15' when the transistor 9 is in a blocking state, the transistor 9 is faulty”, i.e., measured voltage not being “value of 0”] the reference potential indicates a fault condition [“transistor 9 is faulty”, please note claim covers every possible types of fault conditions] ([0015, 0037-0038]).

	Regarding claim 8, Schaedlich teaches a method using a fault detection circuit for real-time fault detection, the method2 comprising:
	(a) disconnecting [opening of the switch 24 or switch 25 via the microcontroller 15/15’] a voltage node [measuring point above the resistor 8] from a voltage near or at a reference potential [1) potential of the battery 4 or (2) voltage at the terminals 22] (Figs. 1- 2, [0027, 0037]);
	(b) coupling a current source to the voltage node (closing of the switch 20 in fig. 1 or closing of the switch 25 in fig. 2);
	(c) measuring [“microcontroller for measuring and evaluating the voltage dropping across the first electronic component”; here, in Schaedlich, the resistor 8 is defined as first component and the transistor 9 as second component] at the voltage node the voltage ([009, 0030, 0038-0039]); and
	(d) in response to determining that the voltage node is not near or at the reference potential, determining that a fault condition [“the resistor 8 is faulty” when considering the terminal 22 as reference potential or “the transistor 9 is faulty” when considering ground of battery 4 as reference potential] is present ([0030, 0038-0039]).

	Regarding claim 13, Schaedlich teaches the method according to claim 8, wherein the reference potential [voltage at the “terminals 22” or at the battery 4 which has zero/ground voltage in negative terminal but is decoupled from the resistor 8 with switch 24] is one of a ground potential and a power supply voltage (Fig. 1/2).
Claim Rejections - 35 USC § 103
Claim 3 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaedlich in view of Pipkorn (US 4629976 A, reference of the record).

Regarding claim 3, Schaedlich teaches measuring the voltage at the voltage node at various condition and providing this measurement to the microcontroller 15/15’ to detect fault conditions in a resistor network in the multi-channel circuit (Fig. 2, 0036- 0039]). Schaedlich further shows decoupling the various power sources (battery 4) and (terminal voltage at the terminals 22) by opening the switches 24 & 25. PHOISTA knows that if the user forgets to close the switch 25 (an open circuit condition), when the switch 24 is opened, the measured voltage would be at zero or a ground potential. Nevertheless, one can argue, Schaedlich does not explicitly teach the voltage at the voltage node being at or near a ground potential indicates an open circuit condition in the circuit shown in fig. 2.
Pipkorn in the field of fault detection in a power supply system [“voltage distribution bus”] teaches “In monitoring such bus voltages, a zero voltage reading may indicate an actual zero bus voltage or the presence of an open condition in the circuit” and “the processing unit will, upon detecting (block 70) a zero voltage level on the bus 20” (Col. 1, lines 15- 20 & Col. 3, lines 35-40). Thus, Pipkorn teaches/suggests when the measured voltage is at or near a ground potential (like the measured voltage across the resistor 8 of Schaedlich), this to indicate a potential open circuit condition (switch 25 remained opened when it should have been closed).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Pipkorn and Schaedlich because they both related to a microcontroller measuring voltage across the voltage node and (2) have the microcontroller of Schaedlich to suspect for an open circuit condition (e.g., unintentional opening the switch 25 when the switch 24 is opened to test the functionality of resistor 8 and/or transistor 9) in the fault detection circuit when the voltage at the voltage node is at or near a ground potential.  Doing so would allow an operator being notified about a specific fault condition (caused by user forgetting to close the switch 25 ) even for the potential open circuit condition as part of the testing (Pipkorn, Col. 3, lines 58- 65 & Fig. 2 of Schaedlich).

Regarding claim 15, Schaedlich teaches the controller to detect a fault condition (para. 0026) as stated above but fails to teach trigging an alarm responsive to detecting the fault as claimed.
Pipkorn teaches a circuit for detecting a fault condition and generating a fault alarm thereafter (Abstract, claim 1). Specifically, Pipkorn teaches a method comprising in response to a fault condition being detected, trigging an alarm (Col.3, lines 1-20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Pipkorn and Schaedlich because they both are related to monitoring for fault in an electric circuit and (2) modify the system of Schaedlich to further generate one or more different faults after detecting one or more fault condition by the microcontroller 15. Doing so operator of the Schaedlich’s system can be notified of existence of such a fault condition.

Claim(s) 4- 5 & 9 -11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaedlich in view of Dishman et al. [Dishman, reference of the record] (US 20100165526 A1).

Regarding claim 4, while Schaedlich teaches a charging circuit 1 for charging an intermediate circuit capacitor 2 for a vehicle during a startup phase, it still does not show its circuit’s one or more resistors is a thermistor type of resistor. PHOSITA knows that charging circuit 1 for charging an intermediate will include additional resistor parts except shown in schematic shown in fig. 1 to allow providing power to the automobile vehicle.
 Dishman in the field of monitoring the fault condition teaches a circuit comprising one or more resistors, wherein at least one of the one or more resistors is a thermistor [PTC/NTC device] (Schaedlich, fig. 5, Dishman, [0006, 0053]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Dishman and Schaedlich because they both are related to monitoring voltage to compare with a threshold value during starting up of a power supply circuit and (2) use the one of the resistor in the circuit of figs.1/2 of Schaedlich’s circuit 1 as NTC/PTC types of resistor as in Dishman. Doing so would allow to slow the input current to the power supply at startup to prevent damage to the power supply components (Dishman, [0006]).

Regarding claim 5, Schaedlich in view of Dishman further teaches the fault detection circuit according to claim 4, wherein the thermistor is a negative temperature coefficient resistor (Dishman, [0006]).

Regarding claim 9, Schaedlich further teaches “voltage dropping across the resistor 8 is supplied to the microcontroller 15 via the diagnosis path 16.” ([0029]) and this measured value is compared with the terminal voltage to determine the resistor 8 is faulty ([0029- 0030]). 
However, Schaedlich is silent about specifying the types of the faults its controller 15 can consider. Thus, Schaedlich does not teach a voltage at the voltage node being relatively smaller than the reference potential indicates a short circuit condition as claimed. Put differently, Schaedlich is silent to specify how it classifies the detected faults if the measured voltage (“across the resistor 8”) is smaller than the “predefined value which corresponds to the terminal voltage of the current source 1” (when the terminal voltage is mapped with reference potential in second interpretation for claim 8)
PHOSITA, in the field of circuit analysis, knows that if for any reason, the resistor 8 is shorted, the resistance (R) across the resistor 8 will be almost zero. In this case, according to Ohm’s law: V = R*I will yield almost zero value because the current (I) component will be very high but the measured R component will be zero or almost zero. Hence, if the measured voltage across the resistor 8 is determined to be smaller than reference potential (of the terminal 22 based on second interpretation of claim 8) by the controller 17/17’, PHOSITA can understand that this can be an indication of a short circuit around the resistor 8. Therefore, Schaedlich can render invention of this claim obvious to PHOSITA.
However, not only relying on the common knowledge available to PHOSITA, examiner additionally relies on disclosure of Dishman as below.
Dishman is directed to monitoring voltage value from a voltage node in a power supply powered by a current limited source ([0001, 0074]). Specifically, Dishman teaches monitoring voltage at a voltage node that, in operation, assumes a voltage relative to the reference potential, the voltage being indicative of a fault condition, wherein a voltage at the voltage node being relatively smaller [“voltage across the regulation switch will remain below the threshold”] than the reference potential indicates a short [“event of such a short circuit, the monitoring module 206 will determine that a fault has occurred”] circuit condition ([0074-0075, 0053-0055]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Dishman and Schaedlich because they both are related to a microcontroller monitoring voltage values at a power supply circuit and (2) use the technique (check if the measured voltage across the resistor 8 is lower than the voltage value of terminals 22 for a predetermined time) of Dishman to determine short circuit type of the fault in the system of Schaedlich. Dishman teaches additional details for Schaedlich about how its system can further narrow down short circuit type of the circuit fault (such as short circuit across the resistor 8) (Dishman, [0055, 0091]).
Regarding claim 10, Schaedlich in view of Dishman further teaches/suggests the method according to claim 9, wherein the voltage at the voltage node being at or near a ground [PHOSITA knows that in circuit of fig. 2, after decoupling the intermediate circuit 3 by opening the switch 24 and measuring the voltage across 8 will lead to measurement of zero/ground voltage if the user forgets to close the switch 25. In this case, there is an open circuit fault condition in the circuit of Fig. 2 having more than two resistors and more than two channels: one above resistor 8 and another near input 13. Simply put, the invention of claim 10 would be obvious to PHOSITA based on the disclosure of Schaedlich in view of Dishman] potential indicates an open circuit condition [user forgetting to close switch 25 on trying to test “transistor 9” and “the resistor 8”] in a resistor network in a multi-channel circuit (Schaedlich, [0037-0039] & Dishman, [0074-0075, 0053-0055]).

Regarding claim 11, Schaedlich in view of Dishman further teaches the method according to claim 10, wherein the resistor network comprises at least one negative temperature coefficient resistor ((Dishman, [0006]). The system of Schaedlich can be modified to further add a negative temperature coefficient type of resistor in its circuit to prevent damage to the power supply components.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaedlich in view of Dishman, and further in view of Jefferies et al. [Jefferies] (US 20160137079 A1).

Regarding claim 6, Schaedlich in view of Dishman teaches its circuit is for a power supply system of a vehicle and uses NTC/PTC types of resistors but fails to teach the fault detection circuit further comprising a second resistor that shares a common voltage node with the thermistor, the second resistor and the thermistor being coupled to ground during a diagnostic measurement as claimed.
Jefferies is directed to fault detection in a power supply system for an electric vehicle comprising a temperature sensor NTC (Abstract). Specifically, Jefferies teaches a fault detection circuit for a power supply system comprising second resistor [e.g., R2 and R1 NTC] that shares a common voltage node with the thermistor, the second resistor and the thermistor being coupled to ground during a diagnostic measurement (Fig. 2A, [0029, 0033, 0036]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Jefferies and Schaedlich in view of Dishman because they both are related to monitoring fault condition in a power supply circuit used in motor vehicle and (2) modify the system of  Schaedlich in view of Dishman (circuit 1 of Schaedlich) to have second resistor that shares a common voltage node with the thermistor, the second resistor and the thermistor being coupled to ground during a diagnostic measurement as in Jefferies. Doing so would allow temperature-based protection of hot spots without significant added cost or complexity in its power supply circuit ([0038]).

Claim(s) 2, 7, 12, & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaedlich in view of Kiuchi (US 20130325303 A1, reference of the record).
Regarding claim 2, Schaedlich teaches its fault detection system can be used to detect fault in an electrical power supply circuit used for a motor vehicle. 
However, Schaedlich does not teach wherein the voltage at the voltage node being relatively smaller than that of an adjacent voltage node that is releasably coupled to the reference potential indicates a short circuit condition between the voltage node and the adjacent voltage node.
Kiuchi teaches a fault detection system for electrical circuit to be used in a motor vehicle. Kiuchi teaches a fault detection circuit, wherein the voltage at the voltage node [e.g., measurement from terminal T3] being relatively smaller [“voltage difference occurring between the two ends of the resistance R1 becomes about 51.2 mV and a voltage difference occurring between the two ends of the resistance R2 becomes about 48.8 mV”] than that of an adjacent voltage [e.g., terminal T2] node that is releasably coupled to the reference potential [GND near BAT with switches of “route switching circuit 13.”] indicates a short circuit condition [“short-circuit test operation of the semiconductor device 1”] between the voltage node and the adjacent voltage node (Fig. 8 & associated texts, [0002, 0051, 0076-0078]).
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to (1) combine the teachings of Kiuchi and Schaedlich because they both are related to detecting one or more faulty conditions in a power supply circuit of a motor vehicle and (2) modify the system of Schaedlich to monitor voltage at the voltage node and adjacent voltage node to determine a short circuit condition between the voltage node and the adjacent voltage node as in Kiuchi. Doing so would allow to determine additional specific types of fault conditions (short circuit condition at different sub-circuits of the circuit 1) that can occur in additional sub-circuits in the charging circuit 1 of Schaedlich (Kiuchi, [0077]).

 Regarding claim 7, Schaedlich teaches its fault detection system can be used to detect fault in an electrical power supply circuit 1 used for a motor vehicle. 
However, Schaedlich does not teach wherein two voltage nodes in adjacent sub-circuits exhibiting values that are closer to each other than to values of other voltage nodes indicates that at least one of the two voltage nodes is electrically shorted as claimed.
Kiuchi teaches a fault detection system to be used in a vehicle system wherein two voltage nodes [terminals T2 and T3 nodes both have values about 50mV which are closer than the value of T1 which is at ground/zero] in adjacent sub-circuits exhibiting values that are closer to each other than to values of other voltage nodes indicates that at least one of the two voltage nodes is electrically shorted (Fig. 6 & associated texts, [0002, 0070-0071).
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to (1) combine the teachings of Kiuchi and Schaedlich because they both are related to detecting one or more faulty conditions in a power supply circuit used to power vehicle system and (2) modify the system of Schaedlich to monitor values from additional voltage nodes (any of the junctions of wires around the resistor 8) and detect two voltage nodes in adjacent sub-circuits exhibiting values that are closer to each other than to values of other voltage nodes to indicate that at least one of the two voltage nodes is electrically shorted as in Kiuchi. Doing so would allow to determine additional specific types of fault conditions (short circuit condition at different sub-circuits of the circuit 1) that can occur in additional sub-circuits in the charging circuit 1 of Schaedlich (Kiuchi, [0051, 0066]).

Regarding claim 12, Schaedlich does not teach in response to lowering the voltages at every other voltage node by connecting every other current source, using the presence of (1) a first difference between two voltages at two voltage nodes in adjacent sub-circuits and (2) a second difference between one of the two voltage nodes and another voltage node as an indication that at least one of the two voltage nodes is electrically shorted.
Kiuchi in the same field of endeavor of fault detection teaches a fault detection circuit in response to lowering the voltages [voltages at terminals T2 and T3 are lowered to 50 mV by connecting source 11 and not connecting the source 12 in comparing of fig. 5 (“in case of no short circuit between terminals”) from 100 mV] at every other voltage node [both the T2 and T3 are lowered] by connecting every other current source, using the presence of (1) a first difference3 [voltage difference (“DOUT”) between T1 and T2 as in figs. 6-7] between two voltages at two voltage nodes in 4adjacent sub circuits and (2) a second difference [using of information of voltage difference between T2 and T3 shown 50/100 mV across R2 in figs. 6-7 for short circuit detection] between one of the two voltage nodes and another voltage node [T3] as an indication [figs. 6- 7 shows T2 and T3 are connected with 0 Ω/short circuit] that at least one of the two voltage nodes is electrically shorted ([0045, 0070, 0072], Figs. 6- 7 & associated texts).
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to (1) combine the teachings of Kiuchi and Schaedlich because they both are related to detecting one or more faulty condition in a power supply circuit of an electrical vehicle and (2) modify the system of Schaedlich to lower the voltages at every other voltage node by connecting every other current source, using the presence of (1) a first difference between two voltages at two voltage nodes in adjacent sub-circuits and (2) a second difference between one of the two voltage nodes and another voltage node to determine at least one of the two voltage nodes is electrically shorted as suggested by Kiuchi. Doing so would allow to determine additional specific types of fault conditions (short circuit condition at different sub-circuits of the circuit 1) that can occur in additional sub-circuits in the charging circuit 1 of Schaedlich (Kiuchi, [0051, 0066]).

Regarding claim 14, Schaedlich in view of Kiuchi teaches the method according to claim 14, wherein the second difference is defined by a predetermined threshold [e.g., 50 mV or 100 mV across R2 to be interpreted by control circuit 30] (Kiuchi, [0074], figs. 6-7).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Allen et al. (US 20160003914 A1) teaches an open circuit detector 108 configured for detecting an open connection on at least one of the plurality of inputs connected to the multi-cell battery pack and generating a fault condition responsive thereto (Abstract, [0024-0025]).
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note the claim  is so broad that it requires only one switch/contactor/transistor although applicant’s figs. 1-4 show various switches like items 140/130 and resistors 112/118. Similarly, claim requires only one resistor but also can have more than one resistors. The resistors that can be coupled and decoupled both with other circuit elements using any switch is interpreted as “releasably coupled” under BRI.
        2 Examiner notes, the specification in para. 0019 states “steps may not be limited to the specific order set forth herein”. Hence, the steps (a) to (d) of the claim 8 do not need to occur in the order set forth as in claim 8 (i.e., the step d can be performed before step c for example).
        3 [0072], “the voltage difference occurring between the two ends of the resistance R1 occurs between
        the first external terminal T1 and the second external terminal T2”
        
        4 Examiner notes this feature is further discussed in paras. 0034 (“electrically shorted … assume a similar value”) and 0035 (“parasitic and undesired impedances… in differing values for adjacent pins,” and Kiuchi shows parasitic impedance of 100 Ω between T2 and T3) of the specification, which is similar to Kiuchi’s comparing of the voltages across R1 and R2 in figs. 6- 9.